                  Case 20-12456-JTD             Doc 835        Filed 01/07/21        Page 1 of 5




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                )
    In re:                                                      )   Chapter 11
                                                                )
    RTI HOLDING COMPANY, LLC, et al., 1                         )   Case No. 20-12456 (JTD)
                                                                )
                                      Debtors.                  )   (Jointly Administered)
                                                                )
                                                                )   Re: Docket No. 775

       ORDER PURSUANT TO BANKRUPTCY CODE SECTIONS 105(a) 363 AND
     BANKRUPTCY RULE 6004 (I) AUTHORIZING AND APPROVING THE SALE OF
      CERTAIN DE MINIMIS ASSETS FREE AND CLEAR OF ALL LIENS, CLAIMS,
    INTERESTS, AND ENCUMBRANCES; (II) APPROVING SALE AGREEMENT; AND
                   (III) GRANTING OTHER RELATED RELIEF

                   Upon consideration of the certification of counsel (the “COC”)2 filed by the

above-captioned debtors (the “Debtors”), pursuant to sections 105(a) and 363 and Bankruptcy

Rule 6004, (i) authorizing the sale (the “Sale”) of certain de minimis assets of State of Michigan

Liquor Control Commission Class C liquor license #134920 (the “Liquor License”) free and

clear of any and all liens, claims, interests, and encumbrances to SBG Investments, LLC (the


1
  The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are as
follows: RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD, LLC
(6505); RT of Carroll County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC (8738);
RT Distributing, LLC (6096); RT Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity, LLC
(7159); RT Franchise Acquisition, LLC (1438); RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC (6016);
RT Jonesboro Club (2726); RT KCMO Franchise, LLC (7020); RT Kentucky Restaurant Holdings, LLC (7435); RT
Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC (4072); RT of Maryland, LLC (7395); RT
Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT Minneapolis Franchise, LLC (2746); RT
Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New Hampshire Restaurant
Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT Omaha
Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817); RT Orlando
Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535); RT Southwest
Franchise, LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT Western Missouri
Franchise, LLC (6082); RT West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT Texas, Inc. (2461);
RTTT, LLC (9194); Ruby Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant, Inc. (6703); Ruby
Tuesday of Columbia, Inc. (4091); Ruby Tuesday of Frederick, Inc. (4249); Ruby Tuesday of Linthicum, Inc. (8716);
Ruby Tuesday of Marley Station, Inc. (1641); Ruby Tuesday of Pocomoke City, Inc. (0472); Ruby Tuesday of
Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432). The Debtors’ mailing address is 333 East
Broadway Ave., Maryville, TN 37804.
2
    Capitalized terms not defined herein shall have the meanings ascribed to them in the Sale Agreement.


DOCS_LA:334677.2 76136/002
                 Case 20-12456-JTD           Doc 835      Filed 01/07/21    Page 2 of 5




“Buyer”), pursuant to the terms and conditions of that certain Purchase and Sale Agreement,

dated as of September 23, 2020, as amended by that certain First Amendment to Agreement of

Sale of Liquor License, dated December 3, 2020 (the “Sale Agreement”) by and between the

Debtor RT Michigan Franchise, LLC, as the Seller, and the Buyer, a true and correct copy of

which is attached hereto as Exhibit A, (ii) authorizing and approving the terms of the Sale

Agreement, and (iii) granting certain related relief; and the Court having reviewed the

Certification; and due and sufficient notice of the Sale having been given under the particular

circumstances through the Notice of Sale of Certain De Minimis Assets (Michigan Liquor

License) (the “Notice”) [Docket No. 775] filed and served on interested parties pursuant to the

Court’s Order to Approve Procedures for De Minimis Asset Transactions and Abandonment of

De Minimis Assets [Docket No. 559]; and the Court finding that: (a) the Court has jurisdiction

over this matter pursuant to 28 U.S.C. §§ 1334 and 157 and the Amended Standing Order of

Reference from the United States District Court for the District of Delaware, dated February 29,

2012, and that this Court may enter a final order consistent with Article III of the United States

Constitution; (b) this is a core proceeding pursuant to 28 U.S.C. §157(b)(2); (c) notice of the Sale

was sufficient and proper under the circumstances; and (d) the Court having determined that the

Sale is in the best interests of the Debtors, their estates, creditors, and other parties in interest;

and after due deliberation thereon, it is hereby,

        ORDERED, ADJUDGED, AND DECREED THAT:

                 1.          Pursuant to sections 105(a) and 363(b) of the Bankruptcy Code, the

Debtor is authorized to sell the Liquor License pursuant to the terms and conditions of the Sale

Agreement (the “Sale”).




DOCS_LA:334677.2 76136/002                            2
                 Case 20-12456-JTD            Doc 835      Filed 01/07/21     Page 3 of 5




                 2.          The Sale Agreement and related documents, and all of the terms and

conditions thereof, are hereby approved as of the date hereof in all respects and as to all parties.

                 3.          The Debtor, as the Seller, is authorized to consummate the terms of the

Sale Agreement and to execute any documents and take such actions as may be reasonably

necessary to consummate the Sale Agreement.

                 4.          Except as expressly permitted or otherwise specifically provided for in the

Sale Agreement and related documents, or in this Order, pursuant to section 363(f) of the

Bankruptcy Code, the Seller’s interest in the Liquor License shall be transferred to the Buyer

pursuant to the Sale Agreement and, as of the Closing (as defined in the Sale Agreement), shall

be free and clear of all liens, claims, interests, and encumbrances (the “Liens”) of any kind or

nature whatsoever with all such Liens to attach to the net proceeds of the Sale, subject to the

terms of such Liens, with the same validity, force and effect, and in the same order of priority,

which such Liens now have against the Liquor License subject to any rights, claims, and

defenses of the Debtors or their estates, as applicable, may possess with respect thereto

                 5.          The Buyer is not an “insider” of the Debtors, as that term is defined in

section 101 of the Bankruptcy Code. The transactions contemplated by the Sale Agreement and

any related documents are undertaken by the Buyer in good faith, as that term is used in section

363(m) of the Bankruptcy Code and, accordingly, the Buyer is entitled to all of the protections

thereunder and the reversal or modification on appeal of the authorization provided herein to

consummate the Sale shall not affect the validity of the Sale with respect to the Buyer, unless

such authorization is duly stayed pending such appeal.

                 6.          This Order shall be binder on and inure to the benefit of the Buyer, its

affiliates, successors and assigns, and the Debtors’ estates.




DOCS_LA:334677.2 76136/002                             3
                 Case 20-12456-JTD            Doc 835      Filed 01/07/21     Page 4 of 5




                 7.          The consideration provided by the Buyer for the Liquor License under the

Sale Agreement shall be deemed to constitute reasonably equivalent value and fair consideration

under the Bankruptcy Code and under the laws of the United States, any state, territory,

possession, or the District of Columbia.

                 8.          The consideration provided by the Buyer for the Liquor License under the

Sale Agreement is fair and reasonable and may not be avoided under section 363(n) of the

Bankruptcy Code.

                 9.          For the avoidance of doubt, except as otherwise provided in the Sale

Agreement, the Buyer shall purchase the Liquor License with no representations or warranties,

either written or oral, express or implied, from the Debtors or the their estates surviving Closing.

Upon Closing, the Buyer shall assume all risks with respect to the Liquor License and as set forth

in the Sale Agreement. Upon Closing and except for the Debtor’s obligations under the Sale

Agreement, the Buyer shall forever and fully release the Debtors and their estates of any and all

claims (as the terms is defined in section 101(5) of the Bankruptcy Code) which now exist, may

hereinafter exist, or have existed, and are associated with the Liquor License, including, without

limitation, the condition or location of the Liquor License and the enforceability of any rights

associated with Liquor License.

                 10.         The failure specifically to include any particular provisions of the Sale

Agreement or any related agreements in this Order shall not diminish or impair the effectiveness

of such provision, it being the intent of the Court, the Debtors and the Buyer that the Sale

Agreement and any related agreements are authorized and approved in their entirety with such

amendments thereto as may be made by the parties in accordance with this Order.




DOCS_LA:334677.2 76136/002                             4
                 Case 20-12456-JTD            Doc 835      Filed 01/07/21     Page 5 of 5




                 11.         Each of the Buyer and the Debtors may take such further steps and

execute such further documents, assignments, instruments and papers to implement and

effectuate the transactions contemplated in this Order.

                 12.         The Debtors are authorized to pay those reasonable and necessary fees and

expenses incurred in the Sale including a ten percent (10%) broker’s commission in the amount

of $5,000.00 from the proceeds of sale to Licensing Solutions, Inc. at Closing.

                 13.         Notwithstanding Bankruptcy Rule 6004, this Order shall be effective and

enforceable immediately upon entry and its provisions shall be self-executing. Time is of the

essence in Closing the Sale referenced herein, and the Debtors and the Buyer intend to close the

Sale as soon as practicable in accordance with the terms and conditions of the Sale Agreement.

                 14.         This Court shall retain exclusive jurisdiction with respect to all matters

arising from or related to the implementation, interpretation, or enforcement of this Order.




                                                                JOHN T. DORSEY
         Dated: January 7th, 2021                               UNITED STATES BANKRUPTCY JUDGE
         Wilmington, Delaware


DOCS_LA:334677.2 76136/002                             5
